Citation Nr: 1502261	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  05-24 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for arthritis in multiple joints, to include the bilateral elbows, right hip, and right knee.

4.  Entitlement to service connection for a bilateral foot and ankle disability, to include gout.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to a compensable initial rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to September 1987.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2003 and August 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana and Salt Lake City, Utah. 

The Board notes that there has been some confusion as to specifically what the Veteran intended as part of his claim for "arthritis" and for his foot / gout disability.  Based on the Veteran's clarification in his December 2006 substantive appeal, the claims have been styled as listed above.   

The Veteran had a hearing before the undersigned in September 2014.  A transcript of the hearing has been associated with the electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the Veteran's erectile dysfunction claim, the Veteran was afforded a general VA examination in March 2003.  That examination report noted a diagnosis of erectile dysfunction, however, the report did not document whether the Veteran had a deformity of the penis.  As discussed by the undersigned during the September 2014 Board hearing, a deformity of the penis is the sole means by which the Veteran could get an increased rating in this case.  In light of the foregoing, the Board concludes that another VA examination is required, to determine whether the Veteran has a deformity of the penis.

As to the Veteran's service connection claims, the Board notes that scant service treatment records have been associated with the Veteran's claims file.  The Board acknowledges that considerable effort has been made to obtain these records, without success.  In particular, requests were made to Barksdale Air Force Base (AFB) in Louisiana for records of the Veteran's reported in-service treatment.  Given that multiple years have passed since these requests, the Board concludes that additional efforts should be made to obtain these records from all potential locations, including Barksdale AFB.  

In addition, the evidence of record does not indicate that the Veteran has been afforded a VA examination for any of the service connection claims.  As to the diagnosed sleep apnea, the Veteran concedes that he was not diagnosed until multiple years after service, but asserts that he had symptoms and associated problems from 1986.  As to the orthopedic claims, the Board notes that the Veteran has reported joint problems since service, including convalescent leave for back problems during service, the diagnosis of multiple myalgias in 1985, and in-service treatment for his feet and ankles due to his wearing combat boots.  The Board observes that there is some confusion in the medical record as to the precise nature of some of the disabilities and their possible interrelation.  For example, multiple medical records have indicated that gout is affecting the Veteran's left knee and back, as well as his feet.  Given the Veteran's reports of a continuity of symptoms from service, his current diagnoses, and the absence of many of his service treatment records, the Board concludes that a VA examination is required to clarify the current nature of his sleep problems and orthopedic difficulties of the feet, ankles, knees, right hip, elbows, and back, and their relationship to service and each other.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's service treatment records from all potentially applicable locations, specifically to include Barksdale AFB.  All efforts to obtain these documents must be documented in the claims file, including negative responses received from all agencies from which records are not obtained.

2.  After the above is complete, to the extent possible, schedule the Veteran for appropriate examination(s) for his sleep apnea, feet, ankles, knees, right hip, elbows, and back disability claims.  The claims file, including a copy of this remand, should be provided to the appropriate examiner(s) for review, and the examiner(s) should note that it has been reviewed.  After reviewing the claims file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner(s) must offer an opinion as to whether it is at least as likely as not that any current sleep apnea, feet, ankles, knees, right hip, elbows, and back disabilities had their onset during military service or are otherwise related to service.  

It would be helpful if the examiner(s) would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner(s) must provide the underlying reasons for any opinions provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

3.  Schedule the Veteran for an appropriate examination for his service-connected erectile dysfunction.  The entire claims file must be made available to the examiner for review in conjunction with the examination and should be so documented in the examination report.  Following a complete physical examination of the penis, obtaining a complete history from the Veteran, and performing any diagnostic studies deemed necessary, the examiner is requested to discuss whether the Veteran has a deformity of the penis attributable to his military service.  As discussed above, such a finding was not made in the sole VA examination report of record, from March 2003, and during his September 2014 Board hearing the Veteran indicated that he did not understand what was meant by a deformity of the penis.  A complete rationale for any opinion given should be provided.

4.  Then readjudicate the Veteran's claims.  If a full grant of the benefits requested is not afforded as to each issue, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


